Remark
	This Office action has been issued in response to amendments filed on 02/13/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Eric H. Liou on February 3, 2022  .
The application has been amended claims as follows:
16. (Currently Amended) An irradiation apparatus comprising: one or more irradiators to display information outside a vehicle by emitting light: an information acquirer to acquire information regarding a situation inside and outside the vehicle; a determiner to determine whether  the information regarding the situation inside and outside the vehicle acquired by the information acquirer meets a display start condition; and a controller to display, outside the vehicle, the information corresponding to the display start condition determined by the determiner to meet the information regarding the situation inside and outside the vehicle by controlling the one or more irradiators, wherein the determiner determines whether  the information regarding the situation outside the vehicle acquired by the information acquirer meets a display change condition after display of the information outside the vehicle, and the controller changes a display mode of each of pieces of the information displayed outside the vehicle by controlling the one or more irradiators when the determiner determines that the information regarding the situation outside the vehicle meets the display change condition, comprising a first out-of-
22. (Currently Amended) The irradiation apparatus according to claim 16, wherein 
the determiner determines whether  at least one of a position of a moving object around the vehicle, a moving direction thereof, a distance between the vehicle and the moving object, and a moving speed meets a display change condition, and
when it is determined that at least one of the positions of the moving object, the moving direction thereof, the distance between the vehicle and the moving object, and the moving speed meets the display change condition, the controller changes a display mode of one or more pieces of information by controlling the one or more irradiators.
23. (Currently Amended) The irradiation apparatus according to claim 16, wherein 
the determiner determines whether  the information regarding the situation inside and outside the vehicle acquired by the information acquirer meets a display return condition after change of the display mode of the information displayed outside the vehicle, and 
when the determiner determines that the information regarding the situation inside and outside the vehicle meets the display return condition, the controller returns the information displayed outside the vehicle to the display mode before the change by controlling the one or more irradiators.
34. (Currently Amended) An irradiation method comprising: acquiring information regarding a situation inside and outside a vehicle; determining whether  the information regarding the  the information regarding the situation outside the vehicle meets a display change condition after display of the information outside the vehicle, and the controller changes a display mode of each of pieces of the information displayed outside the vehicle by controlling the one or more irradiators when the determiner determines BIRCIL STEWART KOLASCI I & BIRCH, LIPMKM/MKM/avdApplication No.: NEWDocket No.: 1 163-1622PUS I that the information regarding the situation outside the vehicle meets the display change condition comprising a first out-of-vehicle sensor that is a sensor detecting an object around the vehicle; and a second out-of-vehicle sensor that is a sensor detecting an object around the vehicle and is disposed at a position different from the first out-of-vehicle sensor, obtaining detection information of the first out-of-vehicle sensor and the second out-of- vehicle sensor, and determining at least one of matching between the detection information and the display start condition and matching between the detection information and the display change condition on a basis of detection information of the first out-of- vehicle sensor and detection information of the second out-of-vehicle sensor.

Allowable Subject Matter
	Claims 16-35 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as SUZUKI (US Pub No. 20180257548) directed to an image display device includes an illuminator and a detector. The illuminator is configured to send out light on a road surface frontward of a vehicle, to display an image on the road surface. The detector is configured to detect a pedestrian frontward of the vehicle. The illuminator is configured to cause 
The prior art of record is different than the claimed invention because in the claimed invention a first out-of-vehicle sensor that is a sensor detecting an object around the vehicle; and a second out-of-vehicle sensor that is a sensor detecting an object around the vehicle and is disposed at a position different from the first out-of-vehicle sensor, obtaining detection information of the first out-of-vehicle sensor and the second out-of- vehicle sensor, and determining at least one of matching between the detection information and the display start condition and matching between the detection information and the display change condition on a basis of detection information of the first out-of- vehicle sensor and detection information of the second out-of-vehicle sensor. This in view of the other limitations of claim 16 result in the claimed invention being novel and non-obvious.  Similarly for claims 32 and 34.  Accordingly claims 16-35 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687